Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis de Guzman on 03/24/2021.

The application has been amended as follows: 

Replace Claim 3 with:
	3.    The VR system of claim 1 wherein the second data stream is prepared as a video data stream, and is recorded in a data repository rather than being streamed directly to the second computerized appliance.
Replace Claim 4 with:
4.    The VR system of claim 3 wherein the recorded video data stream is shared with a plurality of second computerized appliances.
Cancel Claims 15-20.




Election/Restrictions
Claims 3 and 4, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species Ai and Aii, as set forth in the Office action mailed on 02/27/2019, is hereby withdrawn and claims 3-4 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6-14 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 21: The nearest prior art is Fear, and Stafford. Fear provides a virtual reality (VR) system comprising a VR game, a server which streams first data to a first computerized appliance, and accepts inputs from a first user of the first computerized appliance, the inputs enable the first user to engage in the VR game, to control an avatar with a variable position and viewpoint, and to interact with virtual objects, the  server streams second data to a second computerized appliance, wherein the server enables the second user to select to view the activity of the first user. Stafford provides enabling the second user to view activity of the avatar controlled by the first user in the VR game as a passive observer from a same viewpoint as the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715